



Exhibit 10.1


logojcpa30.gif [logojcpa30.gif]


Steve Whaley






April 14, 2019




Dear Steve:
                        
I am pleased to extend this offer of employment as SVP Principal Accounting
Officer and Controller with J.C. Penney Corporation, Inc. (“J.C. Penney”)1,
reporting to me. Your new office will be in 6501 Legacy Drive, Plano, Texas
75024. Your start date will be April 29, 2019. The components of your offer are
below.


Compensation
Your annualized base salary will be $500,000.


Performance-Based Bonus
You are eligible to participate in a performance-based bonus program. Your
annual target bonus opportunity is 50% of your base salary. Assuming employment
for a full fiscal year, your bonus opportunity at target would be $250,000, for
total annual cash earnings opportunity of $750,000. For the 2019 fiscal year
your bonus will be prorated based upon the actual duration of your participation
in the program assuming continued employment through the end of the fiscal year.


Inducement Awards
In addition to your base salary and performance-based bonus, you will receive a
one-time cash sign-on bonus of $70,000 less applicable taxes, within 30 days of
your date of hire. To receive this sign-on bonus, you must sign and return the
attached sign-on bonus agreement.


After you commence employment with J.C. Penney, you will receive an equity award
having a fair market value of $550,000 on the date of grant. The equity award
will be granted as follows:


•
$200,000 as time-based restricted stock units (“TBRSUs”) that vest in full on
the third anniversary of the grant date.

•
$350,000, half as TBRSUs that vest in full on the third anniversary of the grant
date, and the other half as performance cash continent upon the attainment of
three one-year bonus-adjusted EBITDA goals.



The vesting of the equity awards is contingent on your active employment with
the Company on the applicable vesting date with no break in service. The awards
will be subject to other terms and conditions as set forth in your award
agreements, which will be delivered following your grant date. The grant date
for your equity inducement awards will be the third full trading date following
the date your employment begins.




______________________


1 Depending on your organization, you may be employed by J.C. Penney
Corporation, Inc., or one of its subsidiaries, (e.g., JCP Logistics, Inc., J.C.
Penney Purchasing Corporation, JCP Procurement, Inc. or JCPenney Puerto Rico,
Inc.).







--------------------------------------------------------------------------------





Long-term Incentive Compensation
Your position entitles you to participate in J.C. Penney’s Long-Term Incentive
Compensation Program.


Long-term incentive awards are made on an annual basis, typically in the first
quarter, and are subject to approval by the Human Resources and Compensation
Committee (“HRCC”) of the Board of Directors. Each year, the HRCC determines the
amount and type of awards that will be delivered in the annual grant. Award
amounts are determined by position and individual performance. For the 2020
fiscal year, your Long-Term Incentive Award will have a grant date target
economic value of $350,000. Past awards have consisted of stock options,
time-based restricted stock units, performance cash and/or performance-based
restricted stock units.  


Relocation
To assist with your move, J.C. Penney will provide relocation benefits. Upon
acceptance of the offer and clear background check, J.C. Penney will initiate
your relocation with our provider Altair Global Relocation. To ensure your move
is as smooth as possible, Altair will contact you directly to administer the
relocation benefits. Before any benefits can be initiated, you will be required
to sign and return a payback agreement (administered by Altair).


Benefits
We offer a comprehensive benefits package. In addition to the standard benefits
offering, J.C. Penney currently offers senior vice presidents an annual
allowance up to $5,000 for a health exam.


Termination Arrangements
We recognize the need to provide protection to our executive officers in the
event of an executive officer’s involuntary termination of employment without
Cause from JCPenney. Accordingly, you are eligible for the company’s senior vice
president termination pay agreement (TPA).


The terms and conditions of this offer letter supersede any previous
representations concerning any terms or conditions of your employment with J.C.
Penney. Additionally, this offer, including referenced agreements, is governed
by the federal and state law of the State of Texas, without regard to choice of
law provisions of any other state. While we are confident that we will have a
mutually beneficial employment relationship, employment with J.C. Penney is
voluntary and at-will and does not create a contract for employment. Under this
relationship, J.C. Penney may, at any time, decide to end an individual’s
employment with or without cause, prior notice or discipline at J.C. Penney’s
sole discretion. Likewise, any employee is free to end his or her employment at
any time for any reasons with or without notice. Nothing in this offer or any
attached agreement is intended to alter the at-will employment relationship.


This offer of employment and your continued employment with J.C. Penney are
expressly contingent upon J.C. Penney receiving the following:


•
I-9 required documentation - Please remember to bring documentation to support
the I-9 Statement that shows your eligibility to work in the United States. You
will complete this form electronically on your first day.



•
Acceptable results from a background investigation. 



•
Your signature agreement to respect confidential information (this agreement is
attached to your offer letter).






--------------------------------------------------------------------------------







•
Your signature agreement to participate in the J.C. Penney Binding Arbitration
Program. You will sign this document electronically on your first day of
employment.



•
Your signature agreement to certify your compliance with J.C. Penney’s Statement
of Business Ethics. You will sign the associated Certificate of Compliance on
your first day of employment.



•
Satisfactory assurance that you are not subject to any non-compete or other
restrictive covenant that could impair your ability to perform the job
responsibilities of the position you are offered or could subject the company to
potential liability. If you are subject to any such restrictions, please provide
us with a copy of relevant documents.



Please confirm your acceptance of this offer by signing below and returning the
signed offer letter along with signed agreements to Brynn Evanson, EVP Human
Resources.


We are excited about the opportunity to work with you and welcome you to the
J.C. Penney team!


Best Regards,








Bill Wafford
Chief Financial Officer
 
J.C. Penney
6501 Legacy Drive
Plano, TX, 75024
www.jcpenney.com


My signature acknowledges that I am accepting your offer of employment as
outlined in the offer letter. I acknowledge that this is not a contract of
employment.


Name (Print):    Steve Whaley                


Signature:    /s/ Steve Whaley                 


Date:        4/15/19                    





--------------------------------------------------------------------------------





logojcpa30.gif [logojcpa30.gif]




J.C. Penney Company, Inc.
Agreement to Respect Confidential Information
 
 
Congratulations and welcome to J.C. Penney!  We are pleased and excited that you
have agreed to join our team. With your help, we will accelerate our customer
and growth strategies.
 
While you have been hired based on your prior accomplishments and experiences,
we ask that you do not bring any confidential business information with you from
any prior employer(s). Confidential information is information that may be
marked as “confidential”, “proprietary” or “privileged” or any other business
information that may not be known by the public. While bringing such information
to J.C. Penney may seem innocent, it is a violation of our Statement of Business
Ethics to do so - a violation at which can result in disciplinary action up to
and including termination of your employment. Further, doing so can expose both
you and J.C. Penney to civil and criminal liability.
 
The type of confidential information that should not be shared with us is the
same type of information that J.C. Penney would not want you to share with our
competitors. If you have any questions whether the information you have from any
prior employer(s) is confidential information, please contact your Human
Resources Representative to discuss.


  
Please sign below to acknowledge your understanding and agreement. 
  
Name (Print):    Steve Whaley                


Signature:    /s/ Steve Whaley                 


Date:        4/15/19                    









































--------------------------------------------------------------------------------





logojcpa30.gif [logojcpa30.gif]




J.C. Penney Corporation, Inc.
Bonus Agreement


In addition to your base salary, you will receive a one-time sign-on bonus in
the amount of $70,000 less applicable taxes, within 30 days of your date of
hire.


By accepting this bonus agreement and signing the agreement below, if you
voluntarily terminate your employment with J.C. Penney Corporation, Inc. (“J.C.
Penney”)2 or your employment is terminated for cause, including specifically, a
breach of any of J.C. Penney’s policies, practices, procedures or Statement of
Business Ethics as determined by J.C. Penney, within 24 months of your start
date, you agree to reimburse J.C. Penney 100% of any bonus or bonuses received.


You will not be required to reimburse J.C. Penney for any portion of your bonus
or bonuses if your employment is involuntarily terminated by J.C. Penney for any
reason other than for cause, or if your employment is terminated as a result of
your death or disability.


To the extent permitted by law, associate agrees that J.C. Penney may deduct
reimbursement payments from associate’s final paycheck and/or vacation payout.
If reimbursement payments are not timely paid, J.C. Penney shall be entitled to
recover reasonable collection agency fees and attorney's fees incurred by J.C.
Penney because of such noncompliance. Nothing in this agreement is intended to
alter the at-will employment relationship between you and J.C. Penney.
 
Name (Print):    Steve Whaley                


Signature:    /s/ Steve Whaley                 


Date:        4/15/19                    








































___________________________________


2 Your offer of employment is with J.C. Penney Corporation, Inc. or one of its
subsidiaries.





